1
2                                                                    JS-6
3
4
5
6
7
                        UNITED STATES DISTRICT COURT
8
                       CENTRAL DISTRICT OF CALIFORNIA
9
                                  EASTERN DIVISION
10
     ADRIANA CATALINA LOPEZ,                 ) Case No.: 5:18-cv-00120-JDE
11                                           )
                                             ) ORDER OF DISMISSAL
12               Plaintiff,                  )
                                             )
13       vs.                                 )
     NANCY A. BERRYHILL, Acting              )
14   Commissioner of Social Security,        )
                                             )
15                                           )
                 Defendant.                  )
16                                           )
                                             )
17
           Pursuant to the Stipulation of the parties (Dkt. 24), the Stay in this
18
     matter (Dkt. 23) is lifted and the case is DISMISSED with prejudice, with the
19
     party to bear their own fees, costs, and expenses.
20
           IT IS SO ORDERED.
21
22   DATE: January 24, 2019                __________________________
                                           JOHN D. EARLY
23                                         United States Magistrate Judge
24
25
26

                                            -1-
